Citation Nr: 0215490	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from June 1965 to May 1968 
and from July 1968 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
the appellant's claim seeking entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  


FINDING OF FACT

The appellant's service-connected disabilities do not render 
him bedridden or in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1114(l) and (r)(1), 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim essentially involves a request for an increased 
evaluation, and there are no particular application forms 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO 
informed the appellant of the denial of his claim in a July 
2000 letter, which included a summary of the law applicable 
to his claim and a copy of the rating decision highlighting 
the RO's analysis.  In a September 2000 statement of the 
case, the RO informed the appellant formally of the criteria 
and the evidence considered in evaluating the claim.  In a 
March 2001 supplemental statement of the case, it listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3) 
(2002).  The record includes VA clinical records concerning 
the appellant in 2000 and 2001, the applicable period during 
which he applied for special monthly compensation based on 
aid and attendance needs.  The appellant has not identified 
any other sources of treatment that might be relevant to this 
appeal.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4) (2002).  The RO afforded the 
appellant VA examination to evaluation the need for aid and 
attendance June and December 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


II.  Analysis

The record shows that the appellant received service-
connected compensation for loss of use of both legs (100 
percent), PTSD (70 percent), arthritis of the lumbosacral 
spine (40 percent), hypertension (10 percent), special 
housing assistance, automobile and adaptive equipment, and 
special monthly compensation under 38 U.S.C.A. § 1114(m) and 
(p) (West Supp. 2002) and 38 C.F.R. § 3.350(c) and (f)(3) 
(2001).  

The appellant claims entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  Special monthly compensation is payable in a 
case in which the claimant has the anatomical loss or loss of 
use of both feet, of one hand and one foot, blindness is both 
eyes with visual acuity 5/200 or less, or where the claimant 
is bedridden or so helpless as to be in need of regular aid 
and attendance.  38 U.S.C.A. § 1114(l) (West Supp. 2002); 
38 C.F.R. § 3.350(b) (2001).  

In this case, the appellant does have loss of use of both 
feet.  (See VA rating decision dated April 15, 1998.)  
However, the veteran is compensated for this loss at a higher 
rate than that provided under 38 U.S.C.A. § 1114(l), as his 
entitlement to compensation under 38 U.S.C.A. § 1114(p) at 
the intermediate rate between subsections (m) and (n) has 
been established.  This higher rate of compensation is based 
on loss of use of both feet with additional disabilities.  
Compensation for the same manifestations of disability under 
different diagnostic codes is impermissible.  38 C.F.R. 
§ 4.14 (2001).  Likewise, the provisions in 38 U.S.C.A. 
§ 1114 setting forth the amounts of compensation for various 
combinations of disability do not provide for aggregating 
rates of compensation under multiple subsections, except as 
specifically set forth in the law.

It is possible for additional compensation to be paid for the 
need for regular aid and attendance under 38 U.S.C.A. 
§ 1114(r)(1), if the veteran were compensated at the maximum 
rate under subsection (p).  However, the intermediate rate 
between (m) and (n) is not the highest rate authorized under 
subsection (p).  Thus, even if the veteran were to establish 
a factual need for aid and attendance, he would not meet the 
legal criteria for an additional allowance under 38 U.S.C.A. 
§ 1114(r)(1).

Even if it were possible to compensate the veteran separately 
based on the need for regular aid and attendance, there would 
have to be a factual need for aid and attendance.  The need 
of regular aid and attendance is based on the criteria set 
forth in 38 C.F.R. § 3.352(a) (2001), which provides for the 
following considerations in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the above described disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establishes that the claimant is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.  

VA examination in June 2000 indicated that the appellant was 
not bedridden and that he could dress, go to the bathroom, 
eat, bathe, and walk in and out of his home unassisted.  

VA examination in December 2000 indicated that the appellant 
was accompanied to the examination by ambulance from a 
hospital, where he was being treated for lumbar spinal 
stenosis.  The examiner noted that it was very difficult for 
the appellant to get around due to lower extremity 
disabilities.  

VA hospital records in December 2000 indicated that the 
appellant underwent lumbar decompression; examination 
revealed that he was able to walk with a limp favoring his 
left leg.  

VA clinical records in January and June 2001 indicated that 
the appellant was ambulatory with a cane and came to the 
appointments alone.  VA clinical records in February and 
March 2001 indicated that he lived alone, ambulated to the 
clinic using a walker, and required assistance with community 
travel.  A VA clinical record in April 2001 noted that he had 
significant difficulty walking and used a cane.  

This evidence does not indicate that the appellant is 
bedridden.  VA examination in June 2000 revealed him as not 
bedridden and VA examination in December 2000 noted he came 
to the examination site, thereby implying he was not 
bedridden.  VA hospital records in December 2000 indicated he 
was able to walk with a limp favoring his left leg.  
VA clinical records from January to June 2001 indicated he 
was ambulatory.  

As to whether the evidence indicates the appellant is in need 
of regular aid and attendance, there is no indication he is 
unable to dress or undress himself, to keep himself 
ordinarily clean and presentable, or to attend to the wants 
of nature.  VA examination in June 2000 showed he was able to 
engage in these activities, and subsequent clinical , 
hospital, and examination records do not refute this finding.  
There is also no need shown for frequent need of adjustment 
of any special prosthetic or orthopedic appliances that 
cannot be done without aid or an inability to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness.  Nor is there any indication the appellant 
has an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  The 
VA clinical records showed he lived alone.  VA examination in 
June 2000 indicated he was not bedridden and could dress, go 
to the bathroom, eat, bath, and walk in and out of his home 
unassisted.  Though VA examination in December 2000 indicated 
he was accompanied to the examination by ambulance from a 
hospital, where he was being treated for lumbar spinal 
stenosis, VA hospital records in December 2000 revealed he 
was able to walk with a limp favoring his left leg following 
lumbar decompression.  He was ambulatory with a cane and went 
to appointments alone in January and June 2001, ambulated 
with a walker or cane in February, March, and April 2001.  
While he needed assistance with community travel, nothing in 
the record indicated he required regular care to protect him 
from hazards or dangers incident to his daily environment.  

As the evidence does not show that the appellant requires 
daily care or assistance to protect him from hazards or 
dangers, or that he is unable to dress, keep himself 
ordinarily clean and presentable, feed himself, or attend to 
the wants of nature, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to special monthly compensation based on a 
need for regular aid and attendance.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

